                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CURTIS EVANS                                                                           PLAINTIFF

V.                                              CIVIL ACTION NO. 4:16-CV-00084-DMB-DAS

MARSHALL FISHER, ET AL.                                                            DEFENDANTS

                                              ORDER

       This matter comes before the court upon the plaintiff’s “Motion to Order Complete

Transcript from the Court Reporter,” in which he requests the “complete transcript” of this case.

See Doc. #73. The plaintiff does not provide any reason for this request, but does reference the

Federal Rules of Appellate Procedure. Id. The court may order printing of the record on appeal,

including transcripts, if the transcript is required by the appellate court. See 28 U.S.C. § 1915(c).

The court notes, however, that no appeal from an order of this case is currently pending.

Moreover, the plaintiff voluntarily dismissed the instant case on November 1, 2017, and he has

taken no further action since that date. Accordingly, the court finds that the motion [73] is not

well-taken and, is therefore, DENIED.

       SO ORDERED, this the 27th day of January, 2020.


                                                      /s/ David A. Sanders      _____
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
